Exhibit 10.14.2
 
Execution Copy


AMENDMENT NO. 2 TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT


AMENDMENT NO. 2, dated December 1, 2009 (this “Amendment”), to the MEMBERSHIP
INTEREST PURCHASE AGREEMENT dated November 10, 2008 (as amended, modified or
supplemented from time to time, the “Purchase Agreement”), by and among MDC
Acquisition Inc., a Delaware corporation (“MDC Sub”); CPB Acquisition Inc., a
Delaware Corporation (“Acquisition Co.”); MDC Partners Inc., a Canadian
corporation (“MDC Partners”); Crispin & Porter Advertising, Inc. (d/b/a Crispin
Porter & Bogusky), a Florida corporation (“CPB Inc.” or “Seller”); Charles
Porter (“Porter”), Alex Bogusky (“Bogusky”), Jeff Hicks (“Hicks”), and Jeff
Steinhour (“Steinhour”; together with Porter, Bogusky and Hicks collectively
referred to as the “Employee Members” and individually as an “Employee Member”);
MDC Sub, together with the Acquisition Co., Employee Members and CPB Inc.,
collectively referred to as the “Members” and individually a “Member”)).


W I T N E S S E T H :


WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter set forth and agree to certain other matters contained herein;


WHEREAS, pursuant to the Purchase Agreement, CPB Inc. (the “Seller”) sold, and
MDC Sub purchased, an aggregate amount equal to 17% of the issued and
outstanding Membership Interests in the Company (the “Purchased Interests”);


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:


1.           Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.


2.         On or prior to December 1, 2009, MDC Sub shall pay to Seller an
amount equal to $35.9 million (the “2009 Installment Payment”), as an initial
installment of the final payment in respect of the Period Three Formula Amount.


3.           Section 2(a)(ii) of the Purchase Agreement is hereby amended and
restated as follows:


“On or prior to April 1, 2010, a payment in an amount equal to the “Period Three
Formula Amount”, calculated in accordance with Section 10.4.3(c) of the LLC
Agreement, minus $40.1 million (such net amount, the “Final Purchase Payment”),
payable in cash.  In the event that the Period Three Formula Amount is equal to
less than zero, there shall be no repayment obligation by the Seller to MDC
Sub.”



--------------------------------------------------------------------------------


 
4.           In connection with the “Final Purchase Payment” of the Put/Call
Purchase Price payable to Seller, the following terms and conditions shall
apply:


  (1)  
On or prior to December 18, 2009, MDC Sub shall pay to Seller an additional
amount equal to the amount of the discretionary incentive bonus pool payable to
the Company’s employees, inclusive of applicable payroll taxes, in respect of
2009 (the “2009 Additional Payment”).  CPB Inc. will promptly pay the related
incentive payments to employees of the Company, as determined by it, together
with applicable payroll taxes; and



  (2)  
PBT for YP+1 (2009) shall be that amount of PBT for such calendar year as
determined and calculated in accordance with Section 10.4(b)(x) of the LLC
Agreement.  For the avoidance of doubt, PBT for 2009 shall be reduced by an
amount equal to the 2009 Additional Payment (without duplication).



5.           Except as set forth above, the Purchase Agreement, as amended
herein, shall remain in full force and effect without further modification.


6.           This Amendment may be executed in one or more counterparts, and
each such counterpart shall be deemed an original instrument, but all such
counterparts taken together shall constitute but one agreement.  Facsimile
signatures shall constitute an original.


7.           This Amendment, including the other documents referred to herein
that form a part hereof, contains the entire understanding of the parties hereto
with respect to the subject matter contained herein and therein.  This Amendment
supersedes all prior agreements and understandings between the parties with
respect to the subject matter contained in this Amendment.




*                      *                      *                      *                      *
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to the
Purchase Agreement, as of the day and year first above written.
 
 

  MDC ACQUISITION INC.          
 
By:
 /s/ Michael Sabatino       Name:  Michael Sabatino       Title:    President  
       

 
CPB ACQUISITION INC.
         
 
By:
 /s/ Michael Sabatino        Name:  Michael Sabatino       Title:    President  
       

 
MDC PARTNERS INC.
         
 
By:
 /s/ David B. Doft       Name:  David B. Doft       Title:    Chief Financial
Officer          

 
CRISPIN & PORTER ADVERTISING, INC.
         
 
By:
 /s/ Charles K. Porter       Name:  Charles K. Porter       Title:    CEO      
   

 
Employee Members:
         
 
By:
 /s/ Charles Porter       Charles Porter             By:  /s/ Alex Bogusky      
Alex Bogusky            
By:
 /s/ Jeff Hicks       Jeff Hicks             By:  /s/ Jeff Steinhour       Jeff
Steinhour                                  

 

--------------------------------------------------------------------------------

